DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-25 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the treating the surface of the substrate includes forming at least one of the charges and activation sites inducing adsorption of activated carbon on the surface of the substrate...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 18 is that the prior art does not disclose or suggest the claimed limitations “…the treating the surface of the substrate includes forming at least one of the charges and activation sites inducing adsorption of activated carbon on the surface of the substrate...”, in combination with the rest of the limitations of claim 18.  
The primary reasons for allowance of the independent claim 21 is that the prior art does not disclose or suggest the claimed limitations “…the plasma-treated surface of the substrate includes forming at least one of the charges and activation sites inducing adsorption of activated carbon on the plasma-treated surface of the substrate...”, in combination with the rest of the limitations of claim 21.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOUNIR S AMER/Primary Examiner, Art Unit 2894